             Case 3:14-cv-01816-SRU Document 125 Filed 04/25/19 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF CONNECTICUT
__________________________________________
                                           )
EMMA SCHMIDT and HALLIE MEYER,             )    Case No.: 3:14-CV-01816 (SRU)
                                           )
            Plaintiffs,                    )
      v.                                   )
                                           )
CONAGRA FOODS, INC.,                       )
                                           )
            Defendant,                     )
                                           )    April 25, 2019

                    JOINT MOTION TO MODIFY SCHEDULING ORDER

        Pursuant to Fed. R. Civ. P. 16(b)(4) and Local Rule 7(b), plaintiffs Emma Schmidt, Hallie

Meyer, and Associated Indemnity, and defendant ConAgra Foods, Inc. jointly move to modify the

existing scheduling order issued on December 20, 2018 (Text Entry).

        In the prior joint motion to modify the scheduling order submitted on December 18, 2018,

the Parties recognized that defense expert depositions should be delayed pending the resolution of

Defendant’s motion to compel inspection and allow destructive testing. (Dkt. 115.) Since that time,

the following developments have occurred:

    1. On January 18 and February 12, 2019, Associated Indemnity produced 68 pages of new

        documents relating to the incident, some of which included redactions. On March 5, 2019,

        Associated Indemnity served responses to discovery, disclosing new witnesses and

        indicating that new documents relating to the incident would be forthcoming. The Parties

        are working to schedule additional depositions and resolve outstanding discovery issues.

        To date, Associated Indemnity has not completed its document production.

    2. On March 4, 2019, the Court granted Conagra’s motion to compel destructive testing. The

        Court required that the parties agree on an independent lab to conduct the testing.




{W3109303}
             Case 3:14-cv-01816-SRU Document 125 Filed 04/25/19 Page 2 of 5



    3. On March 7 and March 8, 2019, Conagra took depositions of three newly-disclosed

         Associated Indemnity witnesses. Conagra anticipates needing to depose up to three more

         witnesses disclosed by Associated Indemnity.

    4. On April 17, 2019, the Parties agreed on a laboratory for destructive testing and date (May

         10, 2019) for destructive testing of the subject container. The Parties have exchanged

         proposals for the destructive testing, and are hoping to reach agreement on most, if not all,

         of the details.

         Based on the foregoing, the Parties respectfully request that the Court modify the

Scheduling Order in the above-captioned matter as follows:

  Item                                             Current Deadline       Proposed Deadline


  Destructive testing of “subject” container.                             5/10/19


  Deadline for Defendant’s experts to submit                              5/31/19
  supplemental reports based on additional
  testing (assuming lab can certify results by
  5/17/19).

  Deadline to depose Defendant’s Experts           2/22/19                6/28/19

  Deadline for all outstanding discovery                                  6/28/19
  relating to claims of Associated Indemnity,
  including depositions.
  Dispositive Motions to be Filed.            3/29/19                     7/31/19



         The parties anticipate that the case would be ready for trial in late 2019.




{W3109303}                                         2
             Case 3:14-cv-01816-SRU Document 125 Filed 04/25/19 Page 3 of 5



                                                    THE PLAINTIFFS,

                                                    EMMA SCHMIDT
                                                    HALLIE MEYER


                                               By           /s/ ct26662
                                                    J. Craig Smith
                                                    Koskoff Koskoff & Bieder, P.C.
                                                    350 Fairfield Avenue
                                                    Bridgeport, CT 06604
                                                    Tel.: (203) 336-4421
                                                    Fax: (203) 368-3244
                                                    csmith@koskoff.com

                                                    THE DEFENDANT,
                                                    CONAGRA FOODS, INC.

                                               By           /s/ ct28821
                                                    Todd R. Michaelis
                                                    Carmody Torrance Sandak &
                                                    Hennessey, LLP
                                                    50 Leavenworth Street
                                                    Waterbury, CT 06721
                                                    Tel.: (203)-573-1200
                                                    Fax: (203)-575-5600
                                                    tmichaelis@carmodylaw.com

                                                    Mary Young (pro hac vice)
                                                    Emily Ambrose (pro hac vice)
                                                    Blackwell Burke P.A.
                                                    431 South Seventh St., Suite 2500
                                                    Minneapolis, MN 55415
                                                    Tel.: 612-343-3263
                                                    Fax: 612-343-3205
                                                    myoung@blackwellburke.com
                                                    eambrose@blackwellburke.com




{W3109303}                                 3
             Case 3:14-cv-01816-SRU Document 125 Filed 04/25/19 Page 4 of 5



                                                    THE PLAINTIFF,
                                                    ASSOCIATED INDEMNITY
                                                    CORPORATION

                                               By          /s/ Mark E. Opalisky
                                                    Mark E. Opalisky (pro hac vice)
                                                    Cozen O’Connor
                                                    1650 Market Street, Suite 2800
                                                    One Liberty Place
                                                    Philadelphia, PA 19103
                                                    215-665-2729
                                                    Fax: 215-701-2429
                                                    mopalisky@cozen.com




{W3109303}                                 4
             Case 3:14-cv-01816-SRU Document 125 Filed 04/25/19 Page 5 of 5



                                        CERTIFICATION

        This is to certify that on April 25, 2019, a copy of the foregoing was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

by e-mail to all parties by operation of the court’s electronic filing system or by mail to anyone

unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may

access this filing through the court’s CM/ECF System.




                                                       /s/ Todd R. Michaelis (ct28821)
                                                      Todd R. Michaelis




{W3109303}                                        5
